          Case 1:20-mj-00248-ZMF Document 1-1 Filed 12/10/20 Page 1 of 1



                                        STATEMENT OF FACTS

         On Wednesday, December 9, 2020, at approximately 5:42 p.m., members of the Metropolitan
Police Department (MPD) Seventh District we dispatched to an Aggravated Assault by a Man with a Gun
at 3401 15th Street Southeast in Washington, D.C. While working in the building on the plumbing, the
workers reported that they heard gunshots from an upstairs apartment (Apartment #1) while working in the
basement. A bullet had come through the ceiling of the basement, leaving a hole. A small fragment of a
bullet was recovered from floor in the basement. At the same time that gunshots were heard, an unidentified
object, believed to be a bullet fragment, struck one of the workers in the forehead causing a minor injury.
The workers also reported seeing an individual in Apartment #1 in possession of a firearm while they were
working on the plumbing in the kitchen of Apartment #1.

         The initial officers requested additional officers to the location. While waiting for back up, officers
observed an individual, later identified as Michael McKay (Defendant McKay), peering out of the window
several times and eventually turning off the lights in Apartment #1. Once back up arrived, officers knocked
on the door of Apartment #1 and Defendant McKay answered. Officers ordered Defendant McKay out of
the apartment and detained him. Officers stated that they were going to perform a protective pat down of
Defendant McKay. Officer Frederique felt a firearm in the waistband of Defendant McKay. Officer
Frederique recovered the firearm from Defendant McKay’s waistband. Defendant McKay stated that the
gun wasn’t his. When officers pointed out that it was recovered from his waistband he said that people were
trying to kill him and to look at his stab wound. A shell casing fell from his pocket along with some coins
as police were searching the defendant incident to arrest.

        Officers entered Apartment #1 to clear it for possible shooting victims. There were no victims in
the apartment.

         The firearm that recovered was determined to be a Beretta, model 92Fs, .9 millimeter handgun with
an unreadable serial number. When it was recovered, it was loaded with one (1) round in the chamber and
fifteen (15) rounds in an unknown capacity magazine. There are no firearm or ammunition manufacturers
in the District of Columbia. Therefore, the firearm and ammunition in this case would have traveled in
interstate commerce.

        A criminal history check of Defendant McKay through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for First Degree Burglary in the
Baltimore County Maryland Circuit Court, case number 03K12005840. The defendant was sentenced to
ten (10) years of incarceration for this offense, six (6) years of which were suspended. The defendant has
an additional felony conviction for First Degree Burglary in the Baltimore County Maryland Circuit Court,
case number 03K07000515. The defendant was sentenced to five (5) years of incarceration for this offense.
Therefore, the defendant was aware at the time of his arrest in this case that he had a prior conviction for a
crime punishable by more than one year.


                                                   _________________________________
                                                   OFFICER JAMES FREDERIQUE
                                                   METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone, this
10th day of December, 2020.
                                                           Zia  M.  Faruqui      Digitally signed by Zia M. Faruqui
                                                                                 Date: 2020.12.10 13:51:44 -05'00'
                                                           ___________________________________
                                                            ZIA M. FARUQUI
                                                            U.S. MAGISTRATE JUDGE
